                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL LEE GORDON,                        :

                  Petitioner               :     CIVIL ACTION NO. 3:18-2420

                  v                        :
                                                      (JUDGE MANNION)
UNITED STATES OF AMERICA,                  :

                  Respondent               :

                                       ORDER

              For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

             1.   The petition for writ of habeas corpus, (Doc. 1) is
                  DISMISSED for lack of jurisdiction.

             2.   The Clerk of Court is directed to CLOSE this case.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge


Dated: November 8, 2019
18-2420-01
